Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum announces closing of equity offering CALGARY, Oct. 5 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce that it has completed its previously announced public offering of units ("Unit") of Compton. Each Unit consists of one common share in the capital of Compton (a "Common Share") and one common share purchase warrant (a "Warrant"). Each Warrant is exercisable at $1.55 per share, at any time during the two years following closing. The offering was fully subscribed, including the over-allotment option, resulting in the purchase of 138,000,000 Units on a bought deal basis at a price of $1.25 per Unit. Total net proceeds to Compton are $161.4 million, which will be used to reduce the Corporation's bank debt and to strengthen its capital position. With the closing of this Offering, Compton has approximately 263 million Common Shares issued and outstanding. The offering was conducted through a syndicate of underwriters led by Canaccord Capital Corporation and included BMO Capital Markets, FirstEnergy Capital Corp., Scotia Capital Inc., TD Securities Inc. and Salman Partners Inc. The equity issue and the recently announced overriding royalty sales provide the means to reduce the Corporation's total debt by approximately $262.4 million, if the option on the overriding royalty is exercised in full.
